              Case 7:20-cv-04966-PMH Document 27 Filed 11/10/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                          CASE NO. 7:20-CV-4966 (PMH)(PED)

 OTTER PRODUCTS, LLC and TREEFROG
 DEVELOPMENTS, INC.,



                             Plaintiffs,                   [PROPOSED] FINAL JUDGMENT AND
                                                              PERMANENT INJUNCTION ON
                                                                   CONSENT AGAINST
                                                           DEFENDANTS PAUL JOSEPH RISBAN
         v.                                                   IV and PHAYTHE MARQUETTE
                                                                FERICH d/b/a

 MOBILE PHONE PROS LLC; PAUL JOSEPH
 RISBAN IV; and PHAYTHE MARQUETTE

                         -10;

                         Defendants.



       Plaintiff Otter Products, LLC and Treefrog Developments, Inc. (hereinafter collectively

referred to as           s          Paul Joseph Risban IV and Phaythe Marquette Ferich, doing business

                 (hereinafter collectively referred to as Defendants                             Final

Judgment and                                              Final Judgment

them and good cause appearing therefore:

       The Court, having considered all pleadings and other documents filed in this action, hereby

directs the entry of this Final Judgment against Defendants. Accordingly, the Court does hereby

ORDER, ADJUDGE, AND DECREE as follows:


       1.        This Court has jurisdiction over the subject matter of this action.

       2.        Venue is proper in the Southern District of New York.
            Case 7:20-cv-04966-PMH Document 27 Filed 11/10/20 Page 2 of 8



       3.       Defendants are subject to the jurisdiction of this Court pursuant to and in accordance

with the laws of the State of New York, the United States Constitution, and Rule 4 of the Federal

Rules of Civil Procedure.

       4.       Plaintiffs are the owners of various trademarks registered with the United States Patent



among others:

                                           USPTO
                                                      Registration
                Trademark                Registration                              Goods
                                                         Date
                                          Number
                                                                         IC 028. US 022 023 038 050.
                OTTER BOX                   2287619        10/19/1999    G & S: non-metal, water-tight
                                                                         containers for outdoors
                                                                         recreational use.
                                                                         IC 009. US 021 023 026 036
                                                                         038. G & S: Protective cases
                                                                         for handheld electronic
                                                                         devices, namely, portable
                OTTER BOX                   3788535        05/11/2010
                                                                         music players, portable video
                                                                         players, cell phones and
                                                                         computers; specially adapted
                                                                         protective carrying cases for
                                                                         computers.

                                                                         IC 042. US 100 101. G & S:
                OTTERBOX                    4509483        04/08/2014    Providing a website featuring
                                                                         news and commentary in the
                                                                         field of mobile technology.
                                                                         IC 009. US 021 023 026 036
                                                                         038. G & S: Protective covers
                                                                         and cases for handheld
                                                                         electronic devices, namely, cell
                                            4602221        09/09/2014    phones, portable media
                                                                         players, tablets, personal
                                                                         digital assistants, e-book
                                                                         readers, and computers;
                                                                         protective covers and cases for
                                                                         computers.
                                                                         IC 009. US 021 023 026 036
                                                                         038. G & S: Protective covers
            DEFENDER SERIES                 4616874        10/07/2014
                                                                         and cases for personal
                                                                         electronic devices, namely, cell
                                                                         phones.
Case 7:20-cv-04966-PMH Document 27 Filed 11/10/20 Page 3 of 8



                                                 IC 009. US 021 023 026 036
                                                 038. G & S: Protective cases
                                                 for interactive, handheld
DEFENDER SERIES         3623789     05/19/2009
                                                 electronic devices, namely,
                                                 portable music players,
                                                 portable video players and
                                                 tablet computers.

                                                 IC 009. US 021 023 026 036
                                                 038. G & S: Protective cases
                                                 for handheld electronic
                                                 devices, namely, portable
                        3791318     05/18/2010
                                                 music players, portable video
                                                 players, cell phones and
                                                 computers; specially adapted
                                                 protective carrying cases for
                                                 computers.

                                                 IC 009. US 021 023 026 036
                                                 038. G & S: Protective cases
                                                 for handheld electronic
                                                 devices, namely, portable
                        4293603     02/19/2013
                                                 music players, portable video
                                                 players, cell phones and
                                                 computers; specially adapted
                                                 protective carrying cases for
                                                 computers.

                                                 IC 009. US 021 023 026 036
                                                 038. G & S: Protective cases
                                                 for handheld electronic
                                                 devices, namely, portable
  COMMUTER              3791317     05/18/2010
                                                 music players, portable video
                                                 players, cell phones and
                                                 computers; specially adapted
                                                 protective carrying cases for
                                                 computers.

                                                 IC 009. US 021 023 026 036
                                                 038. G & S: Protective cases
                                                 for handheld electronic
COMMUTER SERIES         3963182     05/17/2011   devices, namely,
                                                 multifunctional mobile phones,
                                                 portable music players,
                                                 portable video players and
                                                 computers.
Case 7:20-cv-04966-PMH Document 27 Filed 11/10/20 Page 4 of 8



                                                 IC 009. US 021 023 026 036
                                                 038. G & S: Protective cases,
                                                 carrying cases, casings, and
                                                 covers for portable electronic
                                                 devices, namely, cell phones,
                                                 portable media players,
                                                 electronic tablets, electronic
                                                 book readers, and laptop
                        4520890     04/29/2014   computers; cases and holsters
                                                 specially adapted for holding
                                                 or carrying mobile electronic
                                                 devices, namely, mobile
                                                 phones, electronic tablets,
                                                 electronic book readers;
                                                 accessories specially adapted
                                                 for mobile electronic devices,
                                                 namely, belt clips, shoulder
                                                 straps, and hand straps.

                                                 IC 009. US 021 023 026 036
                                                 038. G & S: Protective cases,
                                                 carrying cases, casings, and
                                                 covers for portable electronic
                                                 devices, namely, cell phones,
                                                 portable media players,
                                                 electronic tablets, electronic
                                                 book readers, and laptop
                                                 computers; cases and holsters
   LIFEPROOF            4519288     04/22/2014   specially adapted for holding
                                                 or carrying mobile electronic
                                                 devices, namely, mobile
                                                 phones, electronic tablets,
                                                 electronic book readers;
                                                 accessories specifically
                                                 adapted for mobile electronic
                                                 devices, namely, belt clips,
                                                 shoulder straps, or hand straps
                                                 sold as a unit with the bags,
                                                 cases, and holsters.
                                                 IC 009. US 021 023 026 036
                                                 038. G & S: Protective covers
                                                 specially adapted for personal
                                                 electronic devices and
                                                 communications apparatus,
                                                 namely, cell phones, lap tops,
                                                 tablet computers for Ebook,
                                                 magazine and newspaper
                        4467117     01/14/2014
                                                 reading [, and accessories for
                                                 cell phones, lap tops, and tablet
                                                 computers for Ebook,
                                                 magazine and newspaper
                                                 reading, namely, belt clips, bar
                                                 mounts and mount adapters,
                                                 armbands, and headphone
                                                 adapters ].
   Case 7:20-cv-04966-PMH Document 27 Filed 11/10/20 Page 5 of 8



                                                    IC 035. US 100 101 102. G &
                                                    S: On-line retail store services
                                                    featuring protective covers and
                                                    accessories for personal
                                                    electronic devices.
                                                    IC 009. US 021 023 026 036
                                                    038. G & S: Protective covers
                                                    specially adapted for personal
                                                    electronic devices and
                                                    communications apparatus,
                                                    namely, cell phones, lap tops,
                                                    tablet computers for Ebook,
                           4285129     02/05/2013   magazine and newspaper
                                                    reading, and accessories for
                                                    cell phones, lap tops, and tablet
                                                    computers for Ebook,
                                                    magazine and newspaper
                                                    reading, namely, belt clips, bar
                                                    mounts and mount adapters,
                                                    armbands, and headphone
                                                    adapters.
                                                     IC 009. US 021 023 026 036
                                                     038. G & S: Waterproof
      LIFE JACKET          4354783     06/18/2013
                                                     protective case for tablet
                                                     computers.

                                                    IC 009. US 021 023 026 036
                                                    038. G & S: Accessories for
                                                    electronic goods and
                                                    communications apparatus,
                                                    namely, protective housings,
                                                    carrying cases, cases and
       LIFEPROOF           4057201     11/15/2011
                                                    covers for portable electronic
                                                    goods and communications
                                                    apparatus, namely, cell phones,
                                                    lap tops, tablet computers for
                                                    Ebook, magazine and
                                                    newspaper reading, and
                                                    portable media players.

                                                    IC 009. US 021 023 026 036
                                                    038. G & S: Protective covers
                                                    specially adapted for personal
                                                    electronic devices, and
                           4397480     09/03/2013
                                                    accessories for personal
                                                    electronic devices, namely,
                                                    belt clips, bar mounts and
                                                    mount adapters, armbands, and
                                                    headphone adapters.
(hereinafter
              Case 7:20-cv-04966-PMH Document 27 Filed 11/10/20 Page 6 of 8



        5.       Plaintiffs are responsible for assembling, finishing, marketing, and selling in interstate

commerce high-quality merchandise, including but not limited to protective cell phone cases.

        6.       Plaintiffs are the exclusive distributor and warrantor in the United States of Plain

corresponding merchandise, all of which bear one or more of the Plaintiffs Registered Trademarks.

        7.       Plaintiffs have used the Plaintiffs Registered Trademarks in the United States and in

interstate commerce for many years.

        8.       Defendants agree that the jurisdiction of this Court is retained for the purpose of

making any further orders necessary or proper for the construction, implementation, or modification

of this Final Judgment, the enforcement and the punishment of any violations thereof.


              IT IS ORDERED, ADJUDGED AND DECREED

        9.       The Final Judgment shall be binding upon and shall inure to the benefit of the parties and

their respective heirs, successors and assigns, and acquiring companies.

        10.      Accordingly, the Court hereby permanently enjoins and restrains Defendants and their

employees, agents, companies, servants, successors, and assigns, and all those acting in concert or

participation therewith, from

        a) using any counterfeit or infringement of the Plaintiffs Registered Trademarks to identify
           any goods not authorized by Plaintiffs;

        b) counterfeiting or infringing the Plaintiffs Registered Trademarks by importing,
           manufacturing, distributing, selling, offering for sale, advertising, promoting, displaying
           any products bearing any simulation, reproduction, counterfeit, or copy of the Plaintiffs
           Registered Trademarks;

        c) using any simulation, reproduction, counterfeit, or copy of the Plaintiffs Registered
           Trademarks in connection with the importation, promotion, advertisement, display, sale,
           offering for sale, manufacture, production, circulation or distribution of any unauthorized
           products in such fashion as to relate or connect, or tend to relate or connect, such products
           in any way to Plaintiffs, or to any goods sold, manufactured, sponsored or approved by,
           or connected with Plaintiffs;

        d) making any statement or representation whatsoever, or using any false designation of
           origin or false description, or performing any act, which can or is likely to lead the trade
              Case 7:20-cv-04966-PMH Document 27 Filed 11/10/20 Page 7 of 8



              or public, or individual members thereof, to believe that any services provided, products
              manufactured, distributed, sold or offered for sale, or rented by Defendants are in any way
              associated or connected with Plaintiffs;

        e) engaging in any other conduct constituting an infringement of the Plaintiffs Registered
           Trademarks, of Plaintiffs rights in, or to use or to exploit, said trademark, or constituting
           any weakening of Plaintiffs names, reputations, and goodwill;

        f)

        g) importing, manufacturing, distributing, selling, offering for sale, advertising, promoting,
           displaying any products that bear Plaintiffs Registered Trademarks whether such product
           is legitimate or not or using Plaintiffs Registered Trademark in any way associated with
           the importing, manufacturing, distributing, selling, offering for sale, advertising,
           promoting, displaying of any goods.

        11.      Pursuant to and in accordance with 15 U.S.C. § 1117(c), the Court hereby Orders

Defendants to pay Plaintiffs the sum of $5,000,000 as an award of damages.

        12.      In the event that Defendants are ever found by a court of competent jurisdiction to be in

violation of this Final Judgment the parties agree that (a) Plaintiffs will be entitled to all normal relief which

it may request from the Court; and (b) Plaintiffs will be entitled to recover any and all future and additional

damages, fees, and costs incurred by Pl

judgment shall be entered against Defendants in that full amount.

        13.      That any act by Defendant in violation of the terms or conditions of this Final Judgment may

be considered and prosecuted as contempt of this Court.

        14.      The sum awarded herein to Plaintiffs is not dischargeable in any bankruptcy

proceeding filed by Defendants.

        15.      That jurisdiction of this Court is retained for the purpose of making any further orders

necessary or proper for the construction, implementation, or modification of this Final Judgment, the

enforcement thereof, and the punishment of any violations thereof.

        16.      This Final Judgment shall be deemed served upon the Defendants at the time of the execution

by the Court.
             Case 7:20-cv-04966-PMH Document 27 Filed 11/10/20 Page 8 of 8



       17.      This action is hereby dismissed without prejudice.

       18.      This Court reserves and retains jurisdiction of the subject matter of this cause and of

the parties hereto for the purpose of enforcing the terms of this Final Judgment.



                  November 6




                 November 6




SO ORDERED:

        November 10 2020
Dated: _____________,                                           ____________________________
        New York, New York
                                                                       Philip M. Halpern
                                                                United States District Court Judge
